


Exhibit 10.5.5


PENN VIRGINIA CORPORATION
2013 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of
________ __, 20__ (the “Date of Grant”), is delivered by Penn Virginia
Corporation (the “Company”) to ______________________ (the “Participant”).
RECITALS
The 2013 Amended and Restated Long-Term Incentive Plan (the “Plan”) provides for
the award of Restricted Stock Units (as defined in the Plan) in accordance with
the terms and conditions of the Plan. The Compensation and Benefits Committee of
the Board of Directors of the Company (the “Committee”) has decided to award
Restricted Stock Units to the Participant as an inducement for the Participant
to promote the best interests of the Company and its shareholders. All terms
capitalized but not defined herein shall have the meanings assigned to them in
the Plan. Copies of the Plan and the Plan prospectus are being provided to the
Participant with this Agreement.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:
1.Award of Restricted Stock Units. Subject to the terms and conditions set forth
in this Agreement and the Plan, the Company hereby grants the Participant ____
Restricted Stock Units.
2.Stock Unit Account. Restricted Stock Units represent hypothetical Shares and
not actual Shares. The Company shall establish and maintain a Stock Unit
Account, as a bookkeeping account on its records, for the Participant and shall
record in such Stock Unit Account (i) the number of Restricted Stock Units
granted to the Participant and (ii) either (A)the number of Shares payable to
the Participant on account of Restricted Stock Units that have vested or (B)
subject to Section 5(a)(ii) below, the amount of cash payable to the Participant
on account of Restricted Stock Units that have vested. In the event that the
Company declares a dividend with respect to its Shares, the Restricted Stock
Units shall not be entitled to receive dividend equivalent rights nor receive
any credit within the Stock Unit Account for such dividends paid upon the
underlying Shares. No Shares shall be issued to the Participant at the time the
grant is made, and the Participant shall not be, nor have any of the rights or
privileges of, a shareholder of the Company with respect to any Restricted Stock
Units recorded in the Stock Unit Account. The Participant shall not have any
interest in any fund or specific assets of the Company by reason of this award
or the Stock Unit Account established for the Participant.
3.Vesting and Non-transferability.
(a)Except as provided in subsections 3(b) and (c) below, the Restricted Stock
Units shall be subject to forfeiture until the Restricted Stock Units vest.
Except as provided in subsections 3(b) and (c) below, the Restricted Stock Units
shall vest according to the following schedule, if the Participant continues to
be employed by the Company from the Date of Grant until the applicable vesting
date:
Vesting Date
Vested Restricted Stock Units
[First anniversary of Date of Grant]
[1/3 of Restricted Stock Units]
[Second anniversary of Date of Grant]
[1/3 of Restricted Stock Units]
[Third anniversary of Date of Grant]
[1/3 of Restricted Stock Units]

The vesting of the Restricted Stock Units shall be cumulative, but shall not
exceed 100% of the Restricted Stock Units. If the foregoing schedule would
produce fractional Stock Units, the number of Restricted Stock Units that vests
shall be rounded down to the nearest whole Stock Unit.
(b)Notwithstanding any provision to the contrary herein or in the Plan, in the
event that the Participant’s employment is terminated on account of the
Participant’s death or Disability, the Restricted Stock Units shall become fully
vested and nonforfeitable on the date of the Participant’s death or Disability.
(c)Notwithstanding any provision to the contrary herein or in the Plan, in the
event of a Change of Control, the outstanding Restricted Stock Units shall
become fully vested and nonforfeitable upon the date of the Change of Control.
(d)Notwithstanding Section 10(d) of the Plan or anything to the contrary in any
other agreement, the Restricted Stock Units shall not vest and become
nonforfeitable if the Participant Retires or is at the Date of Grant or becomes
Retirement Eligible.




--------------------------------------------------------------------------------




4.Termination of Restricted Stock Units. If the Participant’s employment with
the Company terminates for any reason other than as described in subsection 3(b)
above before the Restricted Stock Units vest, any unvested Restricted Stock
Units shall automatically terminate and shall be forfeited as of the date of the
Participant’s termination of employment. No payment shall be made with respect
to any unvested Restricted Stock Units that terminate as described in this
Section 4.
5.Timing and Manner of Payment of Restricted Stock Units.
(a)When the Restricted Stock Units vest in accordance with Section 3 above, the
Participant (or the Participant’s beneficiary or estate, in the event of the
Participant’s death) shall receive (i) that number of Shares equal to the number
of Restricted Stock Units that vested on such date in accordance with Section 3
above or (ii) at the Participant’s request and upon the approval of the
Committee, a lump sum cash payment equal to the product of (x) the Value of a
Share on the date on which the Restricted Stock Units vest in accordance with
Section 3 above times (y) the number of Restricted Stock Units vesting on such
date subject, in either case, to withholding as described below. Except as
provided in subsection 5(b) below, payment shall be made within thirty (30) days
after the date on which such Restricted Stock Units vest in accordance with
Section 3 above.
(b)Notwithstanding any provision to the contrary herein or in the Plan, if on
the date of the Participant’s termination of employment, the Participant is a
“specified employee” (within the meaning of the Nonqualified Deferred
Compensation Rules) as determined by the Board (or its delegate) in its sole
discretion in accordance with its “specified employee” determination policy,
then all payments payable to the Participant under this Agreement that are
deemed as deferred compensation subject to the requirements of the Nonqualified
Deferred Compensation Rules shall be postponed for a period of six (6) months
following the Participant’s “separation from service” with the Company (or any
successor thereto) (the “postponed amounts”). The postponed amounts shall be
credited with interest as described in Section 6 below and paid to the
Participant in a lump sum within thirty (30) days after the date that is six (6)
months following the Participant’s “separation from service” with the Company
(or any successor thereto). If the Participant dies during the postponement
period, the postponed amounts shall be paid to the personal representative of
the Participant’s estate within sixty (60) days after the Participant’s death.
6.Earnings. If vested Restricted Stock Units are not paid within 30 days after
the date such Restricted Stock Units vest, the Company shall credit the cash
value, if any, recorded in the Participant’s Stock Unit Account with earnings
through the date the Restricted Stock Units are paid as if such cash balance of
the Participant’s Stock Unit Account had been invested at a rate equal to the
prime rate published in the Wall Street Journal on the applicable vesting date
of the Restricted Stock Unit.
7.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Shares, (c) changes in capitalization of the
Company, (d) compliance with the Nonqualified Deferred Compensation Rules and
(e) other requirements of applicable law. The Committee shall have the authority
to interpret and construe the grant pursuant to the terms of the Plan, and its
decisions shall be conclusive as to questions arising hereunder.
8.No Employment or Other Rights. This grant shall not confer upon the
Participant any right to be retained by or in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Participant’s employment at any time. The right of the Company to terminate at
will the Participant’s employment at any time for any reason is specifically
reserved.
9.Withholding Tax. All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable. The Participant
shall be required to pay to the Company, or make other arrangements satisfactory
to the Company to provide for the payment of, any federal, state, local or other
taxes that the Company is required to withhold with respect to the Restricted
Stock Units.
10.No Shareholder Rights. Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a shareholder with respect to Shares.
11.Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate or otherwise dispose of the Restricted Stock Units
or any right hereunder, except as provided for in this Agreement, or in the
event of the levy or any attachment, execution or similar process upon the
rights or interests hereby conferred, the Company may terminate the Restricted
Stock Units by notice to the Participant, and the Restricted Stock Units and all
rights hereunder shall thereupon become null and void. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries and affiliates. This
Agreement may be assigned by the Company without the Participant’s consent.




--------------------------------------------------------------------------------




12.Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, without giving effect to the conflicts of laws
provisions thereof.
13.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of General Counsel at Four Radnor Corporate
Center, Suite 200, 100 Matsonford Road, Radnor, PA 19087 and any notice to the
Participant shall be addressed to such Participant at the current address known
by the Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.
14.Amendment. This Agreement may be amended by the Board or by the Committee at
any time if the Board or the Committee, as applicable, determines that the
amendment is necessary or advisable in light of any addition to or change in any
federal, state, tax or securities law or other regulation which occurs after the
Date of Grant of the award, or in any other circumstances, with the consent of
the Participant.
15.Nonqualified Deferred Compensation Rules. To the greatest extent possible,
the amounts payable pursuant to the terms of this Agreement are intended to be
and will be treated as exempt from Section 409A of the Code and shall be
interpreted to avoid any penalty sanctions under the Nonqualified Deferred
Compensation Rules. If any payment cannot be provided or made at the time
specified herein without incurring sanctions under the Nonqualified Deferred
Compensation Rules, then such payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under the Nonqualified Deferred Compensation Rules.
For purposes of the Nonqualified Deferred Compensation Rules, each payment made
under this Agreement shall be treated as a separate payment, and if a payment is
not made by the designated payment date under the Agreement, the payment shall
be made by December 31 of the calendar year in which the designated date occurs.
In no event shall the Participant, directly or indirectly, designate the
calendar year of payment.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Participant has placed his or her
signature hereon, effective as of the Date of Grant.
Penn Virginia Corporation






By:        
Name:    
Title:    






I hereby accept the grant of Restricted Stock Units described in this Agreement,
and I agree to be bound by the terms of the Plan and this Agreement. I hereby
agree that I have received delivery of the Plan prospectus and that all of the
decisions and determinations of the Committee with respect to the Restricted
Stock Units shall be final and binding.






        
Participant




